Case 3:20-cv-00017-MMH-JBT Document 27 Filed 05/29/20 Page 1 of 2 PageID 366



                                           1
                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA


                                                     CIVIL ACTION NO: 3:20-cv-17-J-34JBT
MERLIN KAUFFMAN, an individual

       Plaintiff,

v.

TRANS HIGH CORPORATION, a New
York company and HIGH TIMES HOLDING
CORPORATION, a Delaware company

       Defendant.

                                             /


              PLAINTIFF’S MOTION FOR SUBSTITUTION OF COUNSEL

       Plaintiff MERLIN KAUFFMAN (herein “KAUFFMAN”), hereby moves the Court to

permit the withdrawal of the law firm KAIN SPIELMAN, P.A. as counsel for the Plaintiff, and

substitute the law firm of CONCEPT LAW GROUP, P.A., as new counsel for Plaintiff, as there

has been a merger of the law firms. The undersigned attorneys represent that Plaintiff is fully

aware and completely concurs with the withdrawal and substitution of this counsel appearing

herein. Attorneys of record, ROBERT C. KAIN JR., Esq. and DARREN SPIELMAN, Esq.,

remain active in this case and continue to represent Plaintiff herein, under a new law firm.

       The new address and contact data for attorneys of record ROBERT C. KAIN JR., Esq.

and DARREN SPIELMAN, Esq. follow:

                              Robert C. Kain, Jr.
                              Fla. Bar No. 266760
                              Rkain@ConceptLaw.com
                              Darren Spielman
Case 3:20-cv-00017-MMH-JBT Document 27 Filed 05/29/20 Page 2 of 2 PageID 367



                                               2
                             Fla. Bar. No. 0010868
                             Dspielman@ConceptLaw.com
                             Concept Law Group, P.A.
                             6400 N. Andrews Ave., Suite 500
                             Fort Lauderdale, Fl 33309
                             ph: 754-300-1500
                             fax: 754-300-1501


        WHEREFORE, Plaintiff moves the Court to permit the withdrawal and the substitution

of counsel for Plaintiff.


May 29, 2020                               Respectfully Submitted:

                                           /s/Darren Spielman
                                           Darren Spielman, Esq. (FL Bar No 10868)
                                           DSpielman@ConceptLaw.com
                                           Robert C. Kain, Jr., Esq. (FL Bar No. 266760)
                                           RKain@ConceptLaw.com
                                           The Concept Law Group, P.A.
                                           Fort Lauderdale, Florida 33309
                                           Telephone:     (754) 300-1500
                                           Facsimile:     (754) 300-1501
                                           Counsel for Plaintiff
